           Case 1:16-cv-09630-RA-SDA Document 191 Filed 02/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 YEMELYAN SHIPKEVICH,                                               DOC#:
                                                                    DATE FILED: 2-23-2021
                              Plaintiff,

                         v.                                           16-CV-9630 (RA)

 NEW YORK PRESBYTERIAN                                                      ORDER
 HOSPITAL/COLUMBIA UNIVERSITY
 MEDIAL CENTER, et al.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         The parties have represented to the Court that they reached a settlement on all issues. Dkt. 190.

Accordingly, it is hereby ORDERED that the above-captioned action is discontinued without costs to

any party and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-day

period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court is

respectfully directed to close this case.

SO ORDERED.

Dated:      February 23, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
